Hill, J.
(After stating the foregoing facts.) On the trial of the case there was evidence tending to show that at the time the plaintiff was killed he was driving an automobile at night along the Clinton highway leading from Macon to Monticello. There were two other occupants of the ear. The evidence tended to show that the car was traveling about fifteen or twenty miles per hour as it approached the bridge where the injury occurred, and as the car went over the roadway on to the bridge it was traveling from ten to fifteen miles an hour. The approach of the public road to the bridge is abrupt and almost at a right angle. The deceased, who was driving the car, put on brakes going down the hill; and when the car went on the bridge, running, according to the testimony of a witness for the plaintiff, from ten to fifteen miles an hour, “ the left-hand wheel started to scraping; . . it was going to the left. Mr. Williams was trying to pull to the right — it would not pull. I didn’t touch the wheel. I hit his hand. I grabbed' at the wheel and hit his hand. I jumped out when it cut short to the left and hit against the post. When I jumped out a rail or plank hit me in the back and the car and everything else went over the fill. The car hit the railing and fell off the bridge on the left side.” When the car hit the ground Mr. Williams was under it, and died there. On the trial of the case the court charged the jury as follows: “ The law of our State now requires operators of auto*493mobiles or motor-vehicles on the public highways of this State and this county and the bridges in this county to observe certain rules of diligence. The law requires that every person operating an automobile during the period from one hour after sunset until one hour before sunrise shall have the automobile or motor-vehicle equipped with at least two front lamps, throwing strong white lights to a reasonable distance in the direction in which such vehicle is proceeding; and that the operator of such vehicle shall not, upon approaching any bridge or sharp curve, or in traversing such bridge or sharp curve, operate said vehicle at a greater speed than ten miles per hour, and must at all times have said motor-vehicle or automobile under immediate control. The ■ court charges yon, gentlemen of the jury, that if you believe from the evidence that on the occasion in question J. Walker Williams was operating this motor-vehicle at night, and said motor-vehicle was not equipped with lights as the law requires; or that on approaching this bridge or a sharp curve he was operating the motor-vehicle at a greater speed than ten miles per hour, or on approaching the curve or in traversing the curve, or on approaching the bridge or in traversing the bridge — the court charges you that J. Walker Williams under those circumstances would be guilty of negligence as a matter of law.” In this and several of the grounds of the motion for new trial error is assigned on the court’s charge in which the court applied to the facts of the ease and contentions of the parties the provisions of the motor-vehicle act of 1915 (Acts Ex. Sess. 1915, p. 107); and in several grounds of the motion error is also assigned upon the refusal of the court to give in charge, on timely written requests, the provisions of the act of 1910 (Acts 1910, p. 90), which was an act to regulate the running of automobiles, etc., which charge as given and requests' to charge relate to the rate of speed at which automobiles should be run when approaching or traversing a curve or bridge, and also the manner in which motor-vehicles should be equipped with lamps, etc.; the act of 1915 (sec. 10) prescribing the maximum rate of speed at ten miles per hour, and the act of 1910 (sec. 5) fixing the maximum rate of speed at six miles per hour, when approaching and crossing a public bridge or curve; the act of 1915 (sec. 9) also prescribing that every motor-vehicle while in use upon the streets or highways of this State shall be equipped with at least two front lamps throwing strong white *494lights to a reasonable distance in which such vehicle is proceeding, etc.; and the act of 1910 (sec. 4) providing that from one hour after sunset to one hour before sunrise there shall be displayed on the front of every machine, while being operated or driven along or upon any of the highways named in the act, “ at least one white light throwing a 'bright light at least one' hundred feet in the direction in which the machine is going, and shall also exhibit on the rear of each machine at least one red light which shall eifectually illuminate the number tag on the rear.”
In the proclamation of the Governor convening the General Assembly in extraordinary session on November 3, 1915, was recited, among other things, the following: “Whereas some doubts have arisen concerning the validity of the automobile license tax, owing to the decisions of some of the courts touching the same, which tax it is stated amounts to about $110,000 annually, and the loss of which it is thought could be prevented by a slight amendment of the law providing methods for its collection and disposition.” And also, “To consider the question of amending the automobile license tax, authorized in the act approved August 19, 1913, amending an act approved August 13, 1910, and any other acts concerning the same, so as to secure the collection and disposition of said tax.” Governor’s Proclamation, Georgia Laws, Extraordinary Session 1915, pp. 5, 6, 7. At the extraordinary session of the General Assembly ini 1915 an act was passed, approved by the Governor on November 30, 1915 (Acts Ex. Sess, 1915, p. 107), in which it was declared in secs. 9 and 10 as follows: “ Sec. 9. Every motor-vehicle or motorcycle, while in use or operation upon the streets or highways of this State, shall at all times be provided and equipped with efficient and serviceable brakes, and with a signaling device consisting of a horn, bell, or some other suitable device. It shall likewise be equipped with at least two front lamps, throwing strong, white lights to á reasonable distance in the direction in which such vehicle is proceeding, a rear lamp showing a red light plainly visible in the reverse direction to which said vehicle is proceeding, and such other light so reflected as to clearly reveal the figures on the number-plate; provided, that a motorcycle shall be required to be equipped with one front light only. All of such lamps or lights shall at all times be kept burning while such vehicle is in use or operation or standing in a public street or highway during the *495period from one hour after sunset until one hour before sunrise.'5 The second paragraph of section 10 is as follows: “Upon approaching any bridge, railroad-crossing, dam, sharp curve, dugway or deep descent, or in traversing such bridge, railroad-crossing, dam, curve, dugway or descent, the operator of a motor-vehicle or motorcycle shall at all times have said vehicle under immediate control, and shall not operate said vehicle at a greater speed than ten miles per hour.55 'The act of 1915 contained a clause repealing all laws in conflict therewith, and made the violation of any of the provisions of the act a misdemeanor. It is obvious from reading the proclamation of the Governor, in connection with the act of 1915, that so much of the act (of 1915) as is contained in sections 9 and 10, supra,- does not relate to the purpose of convening the legislature in extraordinary session; and therefore, under the principle ruled in the case of Jones v. State, 151 Ga. 502 (107 S. E. 765), so much of the act of 1915 as is contained in. sections 9 and 10 must be held unconstitutional and void. The court ruled in the Jones case: “ So much of the act of the General Assembly passed at the called session of 1915 (Ga. L. Ex. Sess. 1915, p. 107) as (in sec. 10) declares it to be unlawful for any person to operate a motor-vehicle upon any public street or highway at a speed exceeding 30 miles per hour, and as (in sec. 15) declares it to be unlawful for any person to operate a motor-vehicle upon any public street or highway while under the influence of intoxicating liquors or drugs, is unconstitutional and void, for the reason that the constitution, art. 5, sec. 1, par. 13 (Civil Code, § 6482), declares that ‘no law shall be enacted at a called session of the General Assembly, except such as shall relate .to the object stated in his [the Governor’s] proclamation convening them; and such designated portions of the act above referred to do not relate to any object stated in the proclamation calling the special session, the only reference to motor-vehicles in the proclamation being as to amending the automobile license tax laws of the State, so as to secure the collection and disposition of the same. . . The approval of the act by the Governor did not make it valid.55 Nor does the act of 1915 repeal the act of 1910, as contended. Jones v. State, supra. We are of the opinion, therefore, that the charge of the court, which sought to apply sections 9 and 10 of the act of 1915 (supra) to the facts of this case, was error requ.iring a new *496trial. See also to the same effect as the Jones case (supra), (McDonald v. State, 152 Ga. 223 (109 S. E. 656); Howard v. State, 151 Ga. 845 (108 S. E. 513).
None of the other headnotes require elaboration.

Judgment reversed.


All the Justices concur, except

Hines, J., who having been of counsel in the case of Jones v. State, does not participate in this decision.